      Case 1:17-cv-02614-PAE-KHP Document 208 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AMBAC ASSURANCE CORPORATION,

                                Plaintiff,                           17 Civ. 2614 (PAE) (KHP)

                        -v-                                                   ORDER

 U.S. BANK NATIONAL ASSOCIATION,

                                Defendant.


PAUL A. ENGELMAYER, District Judge:

       The above-captioned case has been reassigned to this Court. All existing deadlines,

including as recently set by Judge Parker, remain in effect.

       To assure that this Court is up to speed on the history and trajectory of the case, within

one week of the date of this order, counsel should file a joint letter addressing the following

subjects, each in separate paragraphs:

       1.      A brief statement of the nature of the case and the principal defenses;

       2.      A listing of all existing deadlines, due dates and/or cut-off dates;

       3.      A brief description of any motions which have been made and decided and a

 confirmation that there are no pending motions;

       4.      A brief description of the discovery already completed;

       5.      A brief description of the settlement history of the case (e.g., the dates of any

 sessions with a mediator whether court annexed or private, a Magistrate Judge; or direct

 settlement discussions). The description should not disclose the parties’ offers or settlement

 positions;

       6.      Estimated length of trial and whether a jury has been demanded; and
      Case 1:17-cv-02614-PAE-KHP Document 208 Filed 07/29/21 Page 2 of 2




       7.      Any other information that you believe may assist the Court in advancing your

 case to trial or settlement.

       With the case now reassigned, counsel are expected to be familiar with the undersigned’s

Individual Practices which are found on the Court’s website, https://www.nysd.uscourts.gov/hon-

paul-engelmayer.



        SO ORDERED.

                                                        
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: July 29, 2021
       New York, New York




                                               2
